




March 9, 2012


Jim Judson


Dear Jim:
We are pleased to continue your position with Extreme Networks (the “Company”)
as Interim Vice President, Chief Financial Officer (“Interim CFO”), through May
31, 2012.


The terms of your original offer letter remain unchanged, except as modified
below.


•
Either party may terminate the employment with five (5) days prior written
notice.

•
You shall be entitled to a prorated bonus payment under the FY 2012 Executive
Bonus Plan (the “Plan”) in the amount actually earned pursuant to the terms of
the Plan based on the Company's financial performance during FY 2012. Any
payment will be made in August 2012 in accordance to the terms of the Plan,
notwithstanding your employment status with the Company at that time. The amount
will be prorated based on the number of months you worked for the Company during
FY 2012.



Sincerely,
 
 
EXTREME NETWORKS INC.






Diane Honda
Vice President
General Counsel & Secretary
 





I agree to extend employment with Extreme Networks, Inc. on the terms set forth
in above.
 
 
 
 
 
 
 
 
 
  
 
Jim Judson
 
 
  
Date







